The trial court properly awarded the defendant $105,000 for funds that the plaintiff withdrew from bank accounts and concealed so they could not be distributed. Both parties testified that they enjoyed an affluent life-style, including expensive cars, costly vacations, private schooling for their child, and similar indulgences. Such a life-style could not be supported either on the income or by the resources that the plaintiff revealed to the trial court. Secreting assets in order to prevent the trial court from making an equitable distribu*663tion of property supports a finding of economic fault (see, Domestic Relations Law § 236 [B] [1] [c]; [5] [d] [11]; Blickstein v Blickstein, 99 AD2d 287, 292-294; cf., Griffin v Griffin, 115 AD2d 587, 588). Once such a finding is made, the trial court must consider the missing assets in making its distributive award (see, Harrell v Harrell, 120 AD2d 565, 566).
The trial court nevertheless erred in ordering that all of the money in the joint accounts be released to the defendant. The defendant’s entitlement is limited to $220,000, representing one half of $230,000, plus $105,000.
We have considered the plaintiff’s remaining contentions and find them to be without merit. Mollen, P. J., Mangano, Eiber and Sullivan, JJ., concur.